GIBSON, J.
(concurring specially). I concur in the opinion, but I think that it is inconsistent with the majority holding in Baccus, County Treasurer, et al. v. Banks, 199 Okla. 647, 192 P. 2d 683.
The construction of the 1939 Act, which is made the basis for upholding the sale by the county treasurer, is thus declared in the opinion:
“The provision would appear to limit the owner of the bonds ‘to any remedy other than that made available’ by the act, but does not purport to extinguish the lien of the bonds nor limit the duty of the county treasurer in reference to enforcement of liens for delinquent assessments.”
I consider this statement correct and decisive of the question. And I further consider the pronouncement applicable to the issue in the Baccus case, where, if applied, it would necessitate a conclusion contrary to that expressed in the majority opinion.
In the Baccus case there was involved no action by the bondholder to which the provisions of the Act of 1939 could apply. Therein the treasurer, by virtue of his office and of his own motion, was undertaking to sell, in accordance with the law governing his duty, land for the nonpayment of the delinquent assessments. If the lien of the assessment and the duty of the treasurer to sell was unimpaired by the 1939 Act, as declared, I can see no *128basis for holding in the Baccus case that the treasurer was properly enjoined on strength of the applicability and controlling effect of the 1939 Act.
The fact that in the instant case the bondholder, in pursuance of the 1939 Act, had indicated his willingness to accept refunding bonds while in the Baccus case such was not done, affords no basis for the distinction. If the duty of the treasurer to sell arose by virtue of the 1939 Act and thereunder was to be exercised only in event the bondholder had sought the proffered refund, such application could be construed as a condition precedent to the treasurer’s exercise of the power of sale, and thus justifying the holding in the Baccus case. But, since both the lien and the duty to sell existed independently of the 1939 Act, it cannot be consistently said in one case, as here, that the lien of the assessment and duty of the treasurer to sell is unimpaired by the 1939 Act, and in another, as in the Baccus case, that the lien and duty were both destroyed by the 1939 Act.